Title: From David Humphreys to Timothy Pickering, 12 August 1783
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Augst 12th 1783
                        
                        The Commander in Chief wishes it may be ascertained this day, how many Boats are, or may be actually fit for
                            service on the Western Waters—for if there are ten or More that can be got in readiness in a few days, His Excellency
                            proposes that they should be carried to the Mowhawk River as soon as possible, because some Boats will be wanted there,
                            sooner than any can be compleated which may be contracted for hereafter—An Answer is requested as early as may be. I am Sir
                            Your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                    